19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 1 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 2 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 3 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 4 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 5 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 6 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 7 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 8 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 9 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 10 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 11 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 12 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 13 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 14 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 15 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 16 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 17 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 18 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 19 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 20 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 21 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 22 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 23 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 24 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 25 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 26 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 27 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 28 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 29 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 30 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 31 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 32 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 33 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 34 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 35 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 36 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 37 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 38 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 39 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 40 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 41 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 42 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 43 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 44 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 45 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 46 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 47 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 48 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 49 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 50 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 51 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 52 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 53 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 54 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 55 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 56 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 57 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 58 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 59 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 60 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 61 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 62 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 63 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 64 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 65 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 66 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 67 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 68 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 69 of 70
19-08243-rdd   Doc 30-6 Filed 06/03/19 Entered 06/03/19 12:11:41   Exhibit Mr.
                   Salamon deposition transcript Pg 70 of 70
